Citation Nr: 0925374	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.  

2.  Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to July 
1994 and from January 1998 to December 2002.  He also had 
service with the National Guard, with verified and various 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the VA 
RO in St. Petersburg, Florida.  During the course of his 
appeal, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2007.  This 
appeal was most recently before the Board in January 2008, 
when the case was remanded to the VA RO in St. Petersburg, 
Florida (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include supplying the Veteran with corrective Veterans 
Claims Assistance Act (VCAA) notice and scheduling him for a 
VA examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Hydrocephalus had its onset during military service.  

3.  The residuals of head trauma, to include tension 
headaches, had their onset during military service.  


CONCLUSIONS OF LAW

1.  Hydrocephalus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).  

2.  Residuals of head trauma was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

In view of the Board's favorable disposition of the claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from the 
residuals of head trauma, and from hydrocephalus, as the 
result of injuries sustained in a February 2000 motor vehicle 
accident while on duty in Fort Polk, Louisiana.  
Specifically, he maintains that since the accident, he has 
experienced symptoms of dizziness, pressure in the head, 
double vision, blurred vision, and headaches, and he has 
become more prone to heat exhaustion.  These claims are 
supported by oral testimony provided by the Veteran and his 
representative in his July 2007 Travel Board hearing, which 
corroborates his reported symptomatology.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is for grants of 
service connection for hydrocephalus and for residuals of 
head trauma.  In this regard, the Board notes that service 
treatment records confirm that the Veteran was injured in a 
motor vehicle accident in February 2000.  In May 2000, he was 
treated for pain and pressure around his eyes, and was 
diagnosed with sinusitis.  Further, he was treated for heat 
exhaustion, headaches, and dizziness on multiple occasions in 
2001.  In April 2002, the Veteran provided a history of an 
earlier car accident, and complained of discomfort at the 
base of the neck, needle sticking sensation in the shoulders, 
and stiffness in the elbows and hands for the previous two 
days.  The Veteran was ultimately assessed with neck pain and 
musculoskeletal strain.  

Further, the Board recognizes that current diagnoses for the 
residuals of head trauma, in the form of mild tension 
headaches, and for hydrocephalus are well established.  VA 
and private treatment records and examination reports, dated 
from 2004 to 2009, reveal that the Veteran had treatment for 
headaches and head pressure, and that he had a shunt placed 
to treat his hydrocephalus.  In particular, the Board notes 
that a May 2004 private treatment record shows the first 
diagnosis hydrocephalus, which appeared to stem from a 
partial aqueductal stenosis-type problem.  Here, the Veteran 
endorsed a history of suffering a childhood head trauma when 
he fell out of a tree.  The physician opined that given his 
history of head trauma, it was possible that the Veteran 
could have sustained a brain injury that caused a small 
hemorrhage which led to aqueductal stenosis, and that it was 
unlikely that his condition was congenital, as he has a 
normal head size.  

After resolving all reasonable doubt in favor of the Veteran, 
the Board finds that his current residuals of head trauma and 
hydrocephalus had their onset, following a motor vehicle 
accident, in service, and that service connection for both 
disorders is warranted.  In support of this conclusion, the 
Board notes that a January 2009 VA examiner determined that 
the Veteran at least as likely as not suffered a mild 
traumatic brain injury and/or concussion related to the in-
service car accident, with residuals that include mild 
tension headaches.  Moreover, although the examiner concluded 
that it would be resorting to mere speculation to determine 
whether or not the Veteran's current hydrocephalus is related 
to the in-service car accident, the examiner went on to 
explain that hydrocephalus occurs when excess fluid builds up 
in the brain or there is an abnormal rise in CSF volume and, 
usually, pressure, and that brain trauma or intracranial 
hemorrhage is one of the known risk factors to developing 
acquired hydrocephalus.  The examiner noted that the Veteran 
reported two prior head traumas, to include being knocked 
unconscious after falling from a tree and hitting his head 
during his childhood, and being involved in a motor vehicle 
accident in service.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, given the Veteran's extensive in-service 
and post-service history of diagnoses of and treatment for 
hydrocephalus and residuals of head trauma, and that a 
private physician opined that the hydrocephalus is likely 
caused by physical trauma and is not congenital in nature, 
and further that a VA examiner provided a positive nexus 
opinion linking the residuals of head trauma to the in-
service head injury, the Board finds the evidence to be in 
relative equipoise regarding whether or not these disorders 
had their onset during the Veteran's active duty service.  As 
the Board believes that the evidence is at least in equipoise 
and, resolving all reasonable doubt in favor of the Veteran, 
service connection for hydrocephalus and for residuals of a 
head injury is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.  




ORDER

Service connection for hydrocephalus is granted.  

Service connection for residuals of a head injury, to include 
tension headaches, is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


